Title: To George Washington from Colonel Elias Dayton, 30 May 1780
From: Dayton, Elias
To: Washington, George



Sir
Elizabeth Town [N.J.] May 30th 1780

Lying Rivingtons account of the reduction of C. Town was Sent of[f] by Col. Stewart without my knowledge. Least it should give your excellency as much pain through the night, as it did me for one hour, I have Sent this & I do venture to assert it to be one of Lying Jemys Aberations; within this hour I have received three diffirent accou[n]ts of its not being beleived in N. York, A variety of reasons are to be given why it should not be beleived, one weighty one with me is the Capt. of the Iris Says the Town surrendered the 12th & he left the port the 17th but has no official accou[n]t nor one single letter on board giveing any account of it beside I know there is a man in New york who will at the risque of his life give me the earleyest intelligence of any rejoicing in consequence of such an account being creadited in the City.
The Naval force in new York the same as mentioned in my last except the Iris she arrived in N.Y. harbor Sunday night or monday m[o]rning, Your Excellencys order of yesterday respecting the flags I have received which shall be punctually obeyed. I have the honor to be your Excellencys most Obedient Hbe Sert

Elias Dayton

